[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: CONTEMPT
The defendant has filed a motion to hold the plaintiff in contempt, which motion is coded 115 The court finds that the plaintiff has willfully violated three court orders: (1) He violated the visitation order by bringing the minor child to visitation with his female companion being present when ordered not to do so; (2) He violated the alimony and support order by being in arrears in that order; (3) He violated the health insurance order by allowing the health insurance to lapse when he voluntarily terminated his employment at Custom Air.
The court awards to counsel for the defendant attorney's fees in the amount of $486.
___________________ Axelrod, J.T.R CT Page 14613